Order unanimously affirmed, without costs of this appeal- to either party. Memorandum: In affirming the denial .of a motion to suppress a statement obtained by a private person in.violation of section 270-to of the Penal Law we also desire to point out that there is no statutory-provision for this motion. As to the admissibility of the' statement in question (see Sackler v. Sackler, 15 N Y 2d 40; Neff v. Franklinville Roofing Co., 308 N. Y. 946; Bloodgood v. Lynch, 293 N. Y. 308; Matter of Thanhauser v. Milprint, Inc., 9 A D 2d 833). (Appeal from *1009order of Monroe Special Term denying plaintiffs’ motion to suppress a statement given defendants by plaintiff, Patricia A. Mavity.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.